Case 18-70870-JAD        Doc 136      Filed 07/28/20 Entered 07/28/20 13:46:59             Desc Main
                                     Document      Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:                            )
                                    ) CHAPTER 11
  LARRY FREDERICK and SHARON        )
  FREDERICK,                        ) CASE NO. 18-70870-JAD
                                    )
       Debtors.                                  136
                                    ) Doc. No. _______
                                    )
                                    ) Related to Doc. Nos. 76, 88, 102, 106, 108,
                                    ) 114, 116, 123, 126 & 127
                                    )
                                    )
                                    )
                                    )
                                    )
                                    )
                                    )
                                    )
    STIPULATION AND CONSENT ORDER CONTINUING HEARINGS SET FOR
                AUGUST 18, 2020 AND RELATED DEADLINES

        Upon the agreement and stipulation of M&T Bank (“M&T”), Hometown Bank of

 Pennsylvania (“Hometown”) and the above-captioned Debtors, by and through their undersigned

 counsel, to the terms set forth in this Stipulation and Consent Order (this “Stipulation”); and the

 Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and venue being

 proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409; the Court finding that due notice and

 such opportunity for a hearing as is appropriate under the circumstances has occurred and that no

 further notice to any party in interest is required; and this matter being a core proceeding pursuant

 to 28 U.S.C. § 157(b)(2); and after due deliberation and good and sufficient cause appearing

 therefor;

        IT IS hereby STIPULATED, AGREED, and ORDERED as follows:

        1.      On March 19, 2020, Hometown filed a Motion for Relief from Automatic Stay (the

 “Hometown Motion”). (ECF No. 76)
Case 18-70870-JAD         Doc 136     Filed 07/28/20 Entered 07/28/20 13:46:59             Desc Main
                                     Document      Page 2 of 4


        2.      On June 11, 2020, M&T filed a Motion for Relief from the Automatic Stay (the

 “M&T Motion”). (ECF No. 88).


        3.      On June 30, 2020, the Debtors filed their Disclosure Statement to Accompany Plan

 Dated June 30, 2020 (the “Disclosure Statement”). (ECF No. 106).


        4.      On July 1, 2020, the Court entered an order scheduling a hearing on approval of the

 Disclosure Statement for August 5, 2020, and setting the deadline to object to the Disclosure

 Statement as July 29, 2020. (ECF No. 108).


        5.      On July 8, 2020, the Debtors filed the Motion for Sale of Property Free and Clear

 of All Liens, Claims and Encumbrances (the “Sale Motion”). (ECF No. 114).


        6.      Pursuant to the notice filed on July 9, 2020, the deadline to object to the Sale Motion

 is July 27, 2020. (ECF No. 116).


        7.      On July 15, 2020, the Court entered an order (the “Scheduling Order”) scheduling

 hearings on the Hometown Motion, the M&T Motion, the Disclosure Statement, and the Sale

 Motion for August 18, 2020. (ECF No. 127).


        8.      The Scheduling Order also set various deadlines, among other things, related to the

 filing of a statement of uncontested and disputed facts, pre-hearing briefs, hearing exhibits, and

 witness lists, as well as for participants to register to attend the hearings via Zoom.


        9.      The Debtor and M&T are currently engaged in discussions, via their respective

 counsel, to settle disputes related to, inter alia, the M&T Motion, Disclosure Statement and Sale




                                                   2
Case 18-70870-JAD         Doc 136     Filed 07/28/20 Entered 07/28/20 13:46:59              Desc Main
                                     Document      Page 3 of 4


 Motion, and desire to extend the applicable objection deadlines to facilitate continued settlement

 discussions.


        10.     The Debtors and M&T have agreed, subject to approval of the Court, that the

 hearings on the M&T Motion, Disclosure Statement, and the Sale Motion should be continued for

 approximately thirty (30) days, to September 15, 2020, or such date thereafter that is convenient

 and preferable to the Court.


        11.     Hometown Bank and the Debtors have agreed, subject to approval of the Court,

 that the hearing on Hometown Bank’s motion for relief from stay should also be continued to the

 same new hearing date.


        12.     All deadlines related to the Disclosure Statement, the Sale Motion, the M&T

 Motion and the Hometown Motion set forth in the Scheduling Order or other Orders should also

 be extended by at least thirty (30) days, to such dates as the Court determines are appropriate in

 light of the new hearing date.


        13.     Except as expressly provided in this Stipulation and Consent Order, nothing herein

 waives, prejudices, or otherwise affects the rights and remedies of the parties, whether under the

 Bankruptcy Code or applicable non-bankruptcy law, at law or in equity, or otherwise, including,

 without limitation, the right to request further extensions of these and any other deadlines. All such

 rights and remedies are hereby reserved.


                                   [Signatures on following page]




                                                   3
Case 18-70870-JAD         Doc 136    Filed 07/28/20 Entered 07/28/20 13:46:59        Desc Main
                                    Document      Page 4 of 4


  CONSENTED AND AGREED TO:                        CONSENTED AND AGREED TO:


  /s/ Robert O Lampl_________________             /s/ William E. Kelleher, Jr.______________
  Robert O Lampl                                  William E. Kelleher, Jr.
  (PA ID No. 19809)                               (PA ID No. 30747)
  Ryan J. Cooney                                  Daniel P. Branagan
  (PA ID No. 319213)                              (PA ID No. 324607)
  223 Fourth Avenue, 4th Fl.                      DENTONS COHEN & GRIGSBY P.C.
  Pittsburgh, PA 15222                            625 Liberty Avenue
  Phone: (412) 392-0330                           Pittsburgh, PA 15222-3152
  Fax: (412) 392-0335                             Phone: (412) 297-4900
  rcooney@lampllaw.com                            Fax: (412) 209-0672
                                                  bill.kelleher@dentons.com
  Dated: July ___, 2020                           daniel.branagan@dentons.com

  Counsel for the Debtors                         Dated: July ___, 2020

                                                  Counsel for M&T Bank

                                                  CONSENTED AND AGREED TO:


                                                  /s/ Leonard P. Vigna__________________
                                                  Leonard P. Vigna
                                                  (PA ID No. 202318)
                                                  360 Stonycreek Street
                                                  Johnstown, PA 15901
                                                  Phone: (814)535-6756
                                                  Lpvktwllaw.com

                                                  Counsel to Hometown Bank of Pennsylvania




 SO ORDERED, with a new Scheduling Order to be separately entered by the Court:

           July 28
  Dated: ___________________ ____, 2020
                                    020           _______
                                                  _____________________________________
                                                       ____
                                                          _________
                                                          ____   _ ______________
                                                  Jeffery A
                                                          A. Deller
         FILED                                    United States Bankruptcy Judge
         7/28/20 12:05 pm
         CLERK
         U.S. BANKRUPTCY
         COURT - :'3$
                                              4
